FILED
                            NOT FOR PUBLICATION                                SEP 21 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDY O. TROTTER,                                   No. 11-17511

               Petitioner - Appellant,             D.C. No. 2:10-cv-00996-GEB

  v.
                                                   MEMORANDUM *
R. LOPEZ, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Andy O. Trotter appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Trotter contends that three evidentiary rulings by the state trial court


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated his constitutional rights. Trotter has not shown that the trial court’s

rulings rendered his trial fundamentally unfair or denied him a meaningful

opportunity to present a complete defense. See 28 U.S.C. § 2254(a); Estelle v.

McGuire, 502 U.S. 62, 75 (1991); Crane v. Kentucky, 476 U.S. 683, 690 (1986).

      Trotter next contends that the gang sentencing enhancements that he

received under Cal. Penal Code § 186.22(b)(1) were not supported by sufficient

evidence. This claim fails because the state court’s determination that there was

sufficient evidence to support the gang enhancements was not contrary to, or an

unreasonable application of, clearly established federal law. See 28 U.S.C. §

2254(d)(1); Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      Trotter finally contends that his trial counsel was constitutionally deficient

for failing to object to, and request admonition for, the prosecutor’s alleged

misconduct while examining witnesses and making closing arguments. The state

court’s rejection of this claim was neither contrary to, nor an unreasonable

application of, Strickland v. Washington, 466 U.S. 668, 687-88 (1984). See 28

U.S.C. § 2254(d)(1); Harrington v. Richter, 131 S. Ct. 770, 788 (2011).

       We construe Trotter’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.


                                           2                                       11-17511